Relator was arrested under a charge of murder and applied for a writ of habeas corpus for bail, upon the bearing of which the trial court remanded her to custody without bond.
We have carefully read the record, and are of opinion from the evidence the relator is entitled to bail, and the court erred in refusing it. The judgment, therefore, will be reversed and bail fixed in the sum of Ten Thousand Dollars. Upon the giving of bond in this amount under the terms of the law, to be approved by the officer having her in charge, she will be released from custody.
The judgment is reversed and bail granted.
Bail granted. *Page 265